 
EXHIBIT 10.1


 
AGREEMENT BY AND BETWEEN
 
ACCREDITED VENTURE CAPITAL, LLC AND
ADEONA PHARMACEUTICALS, INC.
DATED JANUARY 14, 2009


This Agreement dated, January 14, 2009, is made between Adeona Pharmaceuticals,
Inc., A Delaware corporation (“Adeona”) and Accredited Venture Capital, LLC, a
Delaware limited liability company (“AVC”) (together, the “Parties”).


WHEREAS, AVC is the holder of warrants to purchase 832,606 shares of common
shares of Adeona exercisable at $2.22 per share which expire on October 29, 2011
and are callable by Adeona provided that the common shares underlying such
warrants are covered by an effective resale registration statement (the
“Callable Warrants”);


WHEREAS, AVC is the holder of warrants to purchase 381,020 shares of common
stock of Adeona exercisable at $2.22 per share which expire on November 27, 2016
and warrants to purchase 7,651 shares of common stock of Adeona exercisable at
$3.30 per share which expire on May 30, 2015, each of which by their terms are
not callable (together,  the “Noncallable Warrants”);


WHEREAS, AVC is the holder of 7,086.379 shares of common stock of Adeona (the
“Common Stock”);


WHEREAS, in order to comply with the Rule 415 limitations raised in connection
with the Form SB-2 resale registration statement filed by Adeona on December 15,
2006, and in order facilitate and expedite the effectiveness of such
registration statement, AVC agreed to temporarily suspended its right to include
any of the Common Stock, the shares underlying the Callable Warrants and the
shares underlying the Noncallable Warrants in such resale registration
statement;


WHEREAS, the Parties desire to reduce the number of shares of common stock of
Adeona issuable upon the exercise of outstanding securities and to cancel the
Callable Warrants and Noncallable Warrants held by AVC; and


WHEREAS, Adeona is willing to agree to file and have declared effective a
registration statement covering the resale of Common Stock held by AVC.


NOW THEREFORE, the Parties hereby agree as follows:


1.  
The Callable Warrants held by AVC (exercisable for 832,606 shares of common
stock of Adeona) are hereby cancelled.



2.  
The Noncallable Warrants held by AVC (exercisable for 388,671 shares of common
stock of Adeona) are hereby cancelled.

 
 

--------------------------------------------------------------------------------



 
3.  
Adeona hereby agrees to (i) effect the registration under the Securities Act of
1933, as amended or any successor statute thereto, and the rules and regulations
of the Securities and Exchange Commission (“SEC”) promulgated from time to time
thereunder, all as in effect at the time (the “1933 Act”), of all of the Common
Stock as soon as practicable and in any event within thirty (30) days of the
date hereof, (ii) have the registration statement filed with the SEC to
effectuate such registration declared effective within 60 days of filing, and
(iii) maintain the effectiveness of such registration statement until such time
as the Common Stock may be sold publically pursuant to an available exemption
from registration (the “Effectiveness Period”) and, to the extent permissible,
upon request of the holder cause to be removed any legend from certificates
evidencing such shares.



4.  
In furtherance of its obligations under Section 3 Adeona shall, at its sole cost
and expense:



i.  
(a) Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement, and use its best efforts to cause each such amendment
and supplement to become effective, as may be necessary to comply with the
provisions of the 1933 Act with respect to the disposition of all securities
covered by such registration statement during the Effectiveness Period; (b)
notify AVC, at any time when a prospectus relating thereto covered by such
registration statement is required to be delivered under the 1933 Act, of the
happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing and promptly file such amendments and supplements as
may be required on account of such event and use its best efforts to cause each
such amendment and supplement to become effective; (c) furnish to AVC such
number of copies of a prospectus, including a preliminary prospectus, in
conformity with the requirements of the 1933 Act, and such other documents as
they may reasonably request in order to facilitate the public sale or other
disposition of Common Stock (d) use its best efforts to register or qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such states and jurisdictions as shall be reasonably requested
by AVC, except that Adeona shall not be required in connection therewith or as a
condition thereto to qualify to do business, subject itself to taxation or file
a general consent to service of process in any such state or jurisdiction;

 
ii.  
Apply for listing and use its best efforts to list the Common Stock being
registered on any national securities exchange on which a class of Adeona’s
equity securities is listed or, if Adeona does not then have a class of equity
securities listed on a national securities exchange, apply for qualification and
use its best efforts to qualify the Common Stock being registered for inclusion
on the automated quotation system of the National Association of Securities
Dealers, Inc.’

 
 

--------------------------------------------------------------------------------


 
 
iii.  
Without in any way limiting the types of registrations to which this Section 1
shall apply, in the event that Adeona shall effect a “shelf registration” under
Rule 415 promulgated under the 1933 Act, it shall take all necessary action,
including, without limitation, the filing of post-effective amendments, to
permit AVC to include the Common Stock in such registration in accordance with
the terms of this Section 4;

 
iv.  
Use its best efforts to make and keep public information available, as those
terms are understood and defined in Rule 144 promulgated under the 1933 Act
(“Rule 144”), at all times after 90 days after the effective date of the first
registration statement filed by Adeona for the offering of its securities to the
general public and furnish to AVC, so long as AVC owns any Common Stock,
forthwith upon request (1) a written statement by Adeona as to its compliance
with the reporting requirements of Rule 144, the 1933 Act and the 1934 Act, or
as to its qualification as a registrant whose securities may be resold pursuant
to Form S-3.

 
5.  
This Agreement shall be binding upon and inure to the benefit of the personal
representatives, successors and permitted assigns of the respective parties
hereto. Adeona shall not have the right to assign its obligations hereunder or
any interest herein without obtaining the prior written consent of AVC.



6.  
This Agreement shall be governed by and construed in accordance with the laws of
the state in which Adeona, or its successor, is incorporated.



7.  
Adeona recognizes, acknowledges and agrees that the rights of AVC under this
Agreement are unique, and, accordingly, AVC shall, in addition to such other
remedies as may be available to it at law or in equity, have the right to
enforce the rights hereunder by actions for injunctive relief and specific
performance to the extent permitted by law.  This Agreement is not intended to
limit or abridge any rights of AVC which may exist apart from this Agreement.



8.  
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same agreement. Counterparts of this Agreement (or applicable signature pages
hereof) that are manually signed and delivered by facsimile transmission shall
be deemed to constitute signed original counterparts hereof and shall bind the
parties signing and delivering in such manner









Remainder of page intentionally left blank.

 
 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the day and year
written above.


 
 


 

 ADEONA PHARMACEUTICALS, INC.  ACCREDITED VENTURE CAPITAL, LLC        By:
PHARMAINVESTORS LLC    Managing Member of    Accredited Venture Capital, LLC

 

 By: /s/ Nicholas Stergis    By: /s/ Steve H. Kanzer    Name:  Nicholas Stergis 
 Managing Member of  Its:  Chief Executive Officer   Pharmainvestors, LLC

 
 













--------------------------------------------------------------------------------